Case 1:93-cr-00418-TFH Document 626 Filed 06/10/19 Page 1of5

FILED

IN THE UNITED STATES DISTRICT COURT JUN 10 2019
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District ang
JOSE NARANJO, Bankruptcy Courts
Petitioner,
Vs. USDC No. 93-cr-00418-4 (TFH)
UNITED STATES OF AMERICA,

Respondent.

a, ee ee ee ee ee

 

PETITION FOR REDUCTION OF SENTENCE/COMPASSIONATE RELEASE

Comes Now, the Petitioner, Jose Naranjo, pro se,and
respectfully moves this Honorable Court for a reduction of senten-
ce under the First Step Act of 2018 provision that went into
effect on December 21, 2018. Pursuant to 18 U.S.C. § 3582(c)(1)(B)
Petitioner Mr. Naranjo submits the following in support thereof:

Ls
JURISDICTION

This Court has jurisdiction pursuant to 18 U.S.C. § 3582(c)(1)(B)
and the First Step Act of 2018, signed into law December 21,

2018, which makes changes related to inmate requests for reduction
in sentence/compassionate release.

The First Step Act provides inmates sentenced under the sen-
tenced under the sentencing reform Act of 1984 ("New Law" inmates)
with the right to bring a motion requesting a reduction in senten-
ce with the relevant sentencing court, following the earlier
of: (a) the denial of the request and the exhaustion of all
administrative appeals, in this case receiving a denial from
the Office of General Counsel; or (b) the lapse of 30 days from

RECEIVED
the receipt of the request by the Warden. (Exhibit "Ex" JA) Mail Room

|

= I= JUN - 7 2019

 

  

 

eee ee
Anaela BD, Caesar, ¢ ‘terk af Court .
US. District Court, Disiriet of Columbia

 

 

 
Case 1:93-cr-00418-TFH Document 626 Filed 06/10/19 Page 2 of 5 | \

Foe which this Honorable Court has jurisdiction to hear
and rule in this matter at this time.
If.
STATEMENT OF FACTS

Petitioner has been submitting for compassionate release
since October 2014 mainly due to old age and the fact that he has
been serving his incarceration since February 1979, which started
in New York district (i.e. No. 6:78-00046-01; 79-CR-257(S-1); also,
unrelated case(s) from North Carolina 82-204-01; CR-83-16-07-G; and,
93-CR-000418 from this Honorable Court), which clearly qualified
me for compassionate release because it cannot be said that
Mr. Naranjo was released from incarceration and then a superceding

indictment brought him back to do more time. |!

However, it has
constantly been denied until present day.
Under 18 U.S.C. § 3584(c) “treatment of multiple sentence
as an aggragate:
Multiple terms of imprisonment ordered to run consecutively or
concurrenttly shall be treated for administrative purposes as
a single, aggregate term of imprisonment.
Which clearly demonstrate that the Federal Bureau of
Prisons (FBOP) at Coleman USP#II are doing by not following
the statute that clearly state otherwise. Because counselor
in the past since 2014 are counting his incarceration for purposes
of compassionate release request (which constitutes an administra-
tive process) from the year 2/14/2002 the date he started to
serve the last consecutive sentence, however, he has served
a total of 40 years already is 74 years-old and has his wife

incapacitated with no-one to care for her. Under the First Step

~2-
Case 1:93-cr-00418-TFH Document 626 Filed 06/10/19 Page 3 of 5

Act qualifies him for consideration for relief. Since the adminis-
tration at this facility refuses to abide by the statute Petitioner
Mr. Naranjo asks that this Honorable Court intervene on his

behalf. Furthermore, on april 15, 2019 , Mr. Najanjo again
submitted a request for compassionate release under the First

Step Act until this date no response. Mr. Naranjo has his wife
Gloria very sick and no-one to care for her and she needs her
husband's help. Mr. Naranjo believes that there exists extraordina-
ry or compelling reasons as to why he should be considered for

the First Step Act compassionate release.

(1) He is 74 years old, with no history of violence associated

with his crime;

(2) He was sentenced to life [not] death and the law changed
concerning people sentenced to life to serve 25 years total

he has served 40 years of his time;

(3) He has been continously incarcerated since 1979 on different
federal convictions;

4) Mr. Naranjo has been sentenced for a drug (cocaine),. of :which
the public perception has changed and the guidelines have changed
in 2014 its base levels which granted reductions, under 784amendment
that changed drug sentencing Table §2D1.1 for all drugs, and

Eric Holder's memorandum to U.S. Attorneys across the country

not to seek enhancements or life sentences to people charged

with drugs like Mr. Naranjo, and the First Step Act reinforces

that perception; no other changes or Supreme Court decisions

have benefitted Mr. Naranjo. Not Alleyne, Apprendi, Booker,

Jonhson, Dimaya, supra, have given Mr.Naranjo any break or a

-3-
Case 1:93-cr-00418-TFH Document 626 Filed 06/10/19 Page 4of 5

second chance in life. The First Step Act gives Mr. Naranjo

a second chance to seek relief and to have a new life with his

wife after so long incarcerated and allow for him to care for

her in her time of need;

5) Mr. Naranjo have [not] benefitted from any of the changes

to the cocaine law, and the new drug guidelines; specifically,

has not benefitted from any of the changes to Apprendi law and

its predecessors like Alleyne that changed the law of sentencing,

nor any law such the Smart Sentencing Act, and its new guideline

that has been implemented;

One factor that the Court is asked to give consideration is

the fact that Mr. Naranjo “requests based on:non-medical circumstances-

incapacitation of a spouse or registered partner" which is a

non-medical conditions but is a critical medical condition that

involves his "spouse" incapacitation at this time. (EX. B).
Petitioner Mr. Naranjo has filed his latest over 30

days ago (i.e. April 15 , 2019), and in the past filed appeals,

to no avail.

 

1] These criteria are different from those provided in 18 U.S.C. 3582(c)(1)(a) (ii),
which states that a court, upon motion of BOP Director, may reduce a sentence
termif it finds that "the defendant is at least 70 years of age, has served

at least 30 years in prison, pursuant to a sentence imposed under section

3559(c), for the offense or offenses for which the defendant is currently
imprisoned, and a determination has been made by the Director of the Bureau

of Prisons that the defendant is not a danger to the safety of any other

person or the community, as provided under section 3142(g).

2] Naranjo during his incarceration has participated in several rehabilitative
programs that demonstrate a willingness to rehabilitate or of rehabilitation.
Case 1:93-cr-00418-TFH Document 626 Filed 06/10/19 Page 5of5

WHEREFORE, upon good cause shown, Petitioner prays that this Honorable
Court grant relief and through compassionate release under the First Step
Act allow for his release from incarceration; any and all relief it deems
just and proper,
Respectfully Submitted,

Qore ( Ween (A 4A>
Nararmjo#21431053/
CCLEMAN USP#II //
P.O. BOX 1034
Coleman,Fl 33521
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has
been furnished to: THE OFFICE OF THE UNITED STATES ATTORNEY, 555 Fourth
St., N.W., Washington, DC 20530, by U.S. mail on this”% day of J/UC
2019.

Gore (Weraupes
